Name: Council Regulation (EEC) No 1451/82 of 18 May 1982 amending Regulation (EEC) No 2727/75 on the common organization of the market in cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14 . 6 . 82 Official Journal of the European Communities No L 164/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1451 /82 of 18 May 1982 amending Regulation (EEC) No 2727/75 on the common organization of the market in cereals THE COUNCIL OF THE EUROPEAN COMMUNITIES, Community budget; whereas this threshold must be fixed by taking also into account trends in the import of replacement products ; whereas any reduction of the Community guarantee should be a function of the extent to which the threshold has beeen exceeded, without exerting excessive pressure on producers' incomes; whereas the fixing of an annual guarantee threshold is inappropriate in the case of durum wheat, given the particular characteristics of this crop and the arrangements applicable to it ; Whereas the granting of aid for durum wheat is provided for in all areas where durum wheat is grown within the set geographical zones ; whereas it should be specified that this aid may only be granted for zones where durum wheat constitutes a traditional and important part of agricultural production; Whereas imports into the Community of products falling within subheadings 07.06 B, 23.03 A II, 23.03 B II and 23.06 A II of the Common Customs Tariff have risen substantially; whereas , bearing in mind the increasingly important effect they have in the cereals sector, these products should be covered by the common organization of the market in cereals ; whereas Regulation (EEC) No 2727/75 should be amended, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament H , Having regard to the opinion of the Economic and Social Committee (2), Whereas the second and third subparagraphs of Article 3 (3 ) of Regulation (EEC) No 2727/75 (3 ), as last amended by Regulation (EEC) No 1949/81 (4 ), provide that the intervention prices valid at the end of the marketing year shall be those for August of the marketing year in progress ; whereas this provision is likely to place producers in certain southern regions with early harvests at a disadvantage vis-a-vis producers in other regions of the Community ; whereas this situation may be rectified on the one hand by fixing the beginning of the marketing year for durum wheat at 1 July, and on the other hand by granting an amount in these regions to offset the difference between the abovementioned prices and those fixed for the new harvest; Whereas the fixing of a guarantee threshold, with a reduction of the price guarantee for the following marketing year if the threshold is exceeded, may help to redirect production and thus lighten the burden on the HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2727/75 is hereby amended as follows : 1 . Article 2 shall be supplemented by the following subparagraph : ( x ) OJ No C 104 , 26 . 4 . 1982, p. 25 . (2 ) OJ No C 114,6.5 . 1982 , p . 1 . (3 ) OJ No L 281 , 1 . 11 . 1975, p . 1 . (4 ) OJ No L 198 , 20. 7 . 1981 , p . 2 . No L 164/2 Official Journal of the European Communities 14 . 6 . 82 accordance with the procedure laid down in Article 26 .': 4. Article 10 shall be replaced by the following; 'Article 10 'However, the marketing year for durum wheat and for durum wheat groats and meal shall begin on 1 July and shall end on 30 June of the following year.'; The following subparagraphs are hereby added to Article 3 (3 ): 'The single intervention prices valid with effect from 1 June, and in the case of Greece the intervention price for barley valid with effect from 16 May, shall be increased by an amount equal to the difference between these prices and those valid for the month of August in the following marketing year, in the case of cereals harvested and offered for intervention in Greece, Italy and the French administrative regions of Aquitaine, Midi-Pyrenees, Languedoc-Roussillon, Provence-Alpes-Cote d'Azur and Corsica . However, as from 1 June 1983 , the intervention price of durum wheat harvested and offered for intervention in the countries and regions referred to in the preceding subparagraph valid from 1 June shall be increased by an amount equal to the dif ­ ference between that price and the price valid for the month of July of the following marketing year.' 3 . The following Article shall be inserted : 1 . Aid shall be granted for the production of durum wheat in the zones of the Community where this production constitutes a traditional and important part of agricultural production. 2. The amount of the aid shall be fixed per hectare sown and harvested. The aid may be varied from one production zone to another. The aid shall be granted only for durum wheat satisfying qualitative and technological requirements to be determined. 3 . The amount of the aid shall be fixed before 1 August for the marketing year which begins in the next calendar year, in accordance with the procedure laid down in Article 43 (2 ) of the Treaty . 4 . The Council , acting by a qualified majority on a proposal from the Commission, shall adopt general rules for applying this Article, specifying in particular the production zones referred to in paragraph 1 , and the criteria for determining the qualitative and technological requirements referred to in paragraph 2 . 5 . The procedure laid down in Article 26 shall be followed:  to adopt detailed rules for the application of this Article,  to determine the qualitative and technological requirements which durum- wheat must satisfy in order to qualify for the aid, or, if necessary, to draw up a list of the varieties concerned.' 'Article 3a 1 . Each year, when the prices referred to in Article 3 ( 1 ) are fixed, the Council shall , under the same procedure, fix a guarantee threshold for cereals other than durum wheat. Should actual average production over the three most recent preceding marketing years exceed the guarantee threshold fixed for the year in question, the single intervention prices and the reference price for the following marketing year shall be reduced by 1 % for each million tonnes by which the target has been exceeded, subject to a maximum reduction of 5 % . This reduction shall not affect the determination of the target prices referred to in Article 3(1 ). If, however, imports into the Community of the products listed in Annex D exceed 15 million tonnes in the marketing year preceding the fixing of the guarantee threshold, the difference between the volume of these imports and 15 million tonnes shall be added to the guarantee threshold. 2 . The Commission shall , if necessary, adopt detailed rules for the application of this Article in 5 . In Article 14 ( 1 ) the first subparagraph shall be replaced by the following: ' 1 . A levy shall be charged on the import of products referred to in Article 1 (d), with the exception of those falling under subheadings 07.06 B ; 23.03 A II ; 23.03 B II and 23.06 A II, consisting of two components.' 14 . 6 . 82 Official Journal of the European Communities No L 164/3 6 . Annex A shall be replaced by the following: 'ANNEX A CCT heading No Description 07.06 Manioc , arrowroot , salep , Jerusalem artichokes , sweet potatoes and other similar roots and tubers with high starch or insulin content , fresh or dried , whole or sliced ; sago pith : ex 11.01 Cereal flours : C. Barley flour D. Oat flour E. Maize flour G. Other ex 11.02 Cereal groats and cereal meal ; other worked cereal grains ( for example , rolled , flaked, polished , pearled or kibbled but not further prepared ), except rice falling within heading No 10.06 ; germ of cereals , whole , rolled , flaked or ground : ex A. Cereal groats and cereal meal ; except groats and meal of wheat and rice B. Hulled grains ( shelled or husked ), whether or not sliced or kibbled C. Pearled grains D. Grains not otherwise worked than kibbled ex E. Rolled grains; flaked grains , except flaked rice ex F. Pellets , except rice pellets G. Germ of cereals , whole , rolled , flaked or ground 11.04 C Flour and meal of sago and of roots and tubers falling within heading No 07.06 11.07 Malt , roasted or not ex 11.08 A Starches : I. Maize starch III . Wheat starch IV . Potato starch V. Other 11.09 Wheat gluten , whether or not dried 17.02 B Glucose and glucose syrup ; maltodextrine and maltodextrine syrup II . Other 17.02 F Caramel : II . Other 21.07 F II Glucose syrup and maltodextrine syrup , flavoured or coloured No L 164/4 Official Journal of the European Communities 14 . 6 . 82 CCT heading No Description 23.02 A Bran , sharps and other residues derived from the sifting , milling or working of cereals ex 23.03 Brewing and distilling dregs and waste ; residues of starch manufacture and similar residues : A. Residues from the manufacture of starch from maize (excluding concentrated steeping liquors). B. Other : II . Other 23.06 Products of vegetable origin of a kind used for animal food , not elsewhere specified or included : A. Acorns , horse chestnuts and pomace or marc of fruit : II . Other 23.07 Sweetened forage ; other preparations of a kind used in animal feeding: ex B. Other , containing, separately or together and whether or not mixed with other products , starch , glucose , maltodextrine , glucose syrup or maltodextrine syrup falling within subheadings 17.02 B and 21.07 F II or milk products ( J ), except preparations and feedingstuffs containing 50 % or more by weight of milk products ( J ) For the purposes of this subheading the expression 'milk products ' means the products falling within heading Nos 04.01 , 04.02 , 04.03 and 04.04 and within subheadings 17.02 A and 21.07 F I. ' 7 . the following Annex shall be added : 'ANNEX D NIMEXE code (') 07.06-30 Manioc 07.06-90 Sweet potatoes 23.02-01 Brans : maize , rice (maximum 35 % starch ) 23.02-09 Brans : maize , rice (more than 35 % starch )' 23.02-21 Brans : other (maximum 28 % starch ) 23.02-29 Brans : other (more than 28 % starch ) 23.03-81 Beet pulp 23.03-15 Maize gluten feed 23.03-90 Brewers grains 23.04-06 Maize germ cake 3 % fat 23.04-08 Maize germ cake 3 to 8 % fat 23.06-20 Grape marc 23.06-50 Fruit waste : citrus peels 23.06-90 Other fruit waste (*) The complete description of the products is given in Commission Regulation (EEC ) No 3823 / 81 of 15 December 1981 .' 14 . 6 . 82 Official Journal of the European Communities No L 164/5 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . Article 1 ( 1 ) and (4 ) shall apply from 1 July 1983 . Article 1 (2 ) shall apply from 16 May 1982 . Article 1 (3 ) (5 ), (6 ) and (7 ) shall apply from 1 August 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 May 1982 . For the Council The President P. de KEERSMAEKER